Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: the term “Groups M and P” in p. 16 should be changed to “Groups S and P”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 5-9 are objected to because of the following informalities: “,:” in claims 1 and 5-9 should be changed to “:”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0100489 to Trifonov et al. (“Trifonov”).
With respect to claim 1, Trifonov discloses in Fig. 3 a voltage-divider circuit, comprising: 
a network of discrete resistors (e.g., R71 and R65 forming tier 1 and R60, R64, R67, and R68 forming tier 2) connected together to define T (e.g., 2) tiers of resistors, where T>2, the T tiers comprising first and subsequent tiers, each subsequent tier (e.g., tier 2) nested within the preceding tier (e.g., tier 1), the Xth tier comprising at least one Xth-tier resistor (e.g., R63 and R65) where X=1 (e.g., tier 1), and the Xth tier comprising at least two Xth-tier resistors for each value of X in the range 2<X<T, wherein, for each value of X (e.g., tier 1) in the range 1<X<T (e.g., T=2): 
each Xth-tier (e.g., tier 1) resistor (e.g., R71 and R65) is connected between a pair of nodes (e.g., V240 and V15) of the voltage-divider circuit at which a relatively high voltage signal and a relatively low voltage signal are provided, respectively; 
at least one Xth-tier (e.g., tier 1) resistor (e.g., R71 and R65) is implemented as a subdivision network of discrete resistors (e.g., R71 and R65); and 
for each Xth-tier resistor (e.g. R71 and R65) implemented as a subdivision network (e.g., R71 and R65), that subdivision network (e.g., R71 and R65) comprises a main resistor (e.g., R65) connected in series with a corresponding auxiliary resistor (e.g., R71), that main resistor (e.g., R65) implemented as a base resistor (e.g., R65) connected in parallel with a series connection of a plurality of X+1th- tier (e.g., tier 2) resistors (e.g., R60, R64, R67, and R68).  
With respect to claim 2, the first tier comprises at least two first-tier resistors (e.g., R71 and R65 forming tier 1); and the first-tier resistors (e.g., R71 and R65 forming tier 1) are connected in series between a pair of nodes (e.g., V240 and V15) of the voltage-divider circuit at which a relatively high voltage signal and a relatively low voltage signal are provided, respectively.  
With respect to claim 3, for at least one value of X (e.g., tier 1) in the range 1<X<T, at least two of the Xth-tier resistors (e.g., R71 and R65) are implemented as a subdivision network.  
With respect to claim 5, for at least one said subdivision network e.g., R71 and R65 in Fig. 3 of Trifonov): its series connection of resistors (e.g., R76 and R65) comprises S (e.g., 2) of those resistors; the auxiliary resistor (e.g., R71) is implemented as M (e.g., 3) resistors connected together in parallel; and M>2 and S>2.  
With respect to claim 6, for the at least one subdivision network (e.g., R71 and R65 in Fig. 3 of Trifonov): the S resistors of its series connection of resistors all have the same resistance value (e.g., in 50, all resistors other than R58 and R59 having 2R has resistance R, according to Para. 50).
With respect to claim 8, for the at least one said subdivision network (e.g., R71 and R65 in Fig. 3 of Trifonov): M (e.g., 3 of R71) >3 and M (e.g., 3) = S (e.g., 2 (R76 and R65)) +1.
With respect to claim 9, for the at least one said subdivision (e.g., R71 and R65): the base resistor (e.g., R65) has the same resistance value as the resistance value of the resistor which that subdivision network implements (e.g., R71 and R65 in Fig. 3 of 
With respect to claim 10, some or all of said discrete resistors (e.g., R71 and R65 forming tier 1) have the same resistance value as one another (e.g., in 50, all resistors other than R58 and R59 having 2R has resistance R, according to Para. 50).
With respect to claim 11, for one, some or all of the discrete resistors (e.g., R71 and R65 forming tier 1) of the voltage-divider circuit, each of those discrete resistors is part of a discrete impedance (e.g., in 50, all resistors other than R58 and R59 having 2R has resistance R, according to Para. 50).
With respect to claim 12, a voltage-divider circuitry, comprises at least two voltage-divider circuits (e.g., 50 and 51 in Fig. 3) connected together.  
With respect to claim 14, a digital-to-analogue circuitry (e.g., 10-2) is a DAC and comprises the voltage-divider circuit (e.g., 51).
With respect to claim 15, the voltage-divider circuit (e.g., 50 in Fig. 3) may be integrated according to Para. 66.
With respect to claims 16, 18, and 20, the above discussion for other dependent claims of claim 1 similarly applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 7, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trifonov.
With respect to claim 7, while Trifonov disclose that in 50, all resistors including R53 and R65 other than R58 and R59 having 2R has resistance R, according to Para. 50, Trifonov fails to expressly disclose that (1) for the at least one subdivision network (e.g., R71 and R65), each of the discrete resistors (e.g., R71 and R65) is a polysilicon or diffusion or other planar resistor and that, (2) for the at least one subdivision network: the base resistor, the S (e.g., 2) resistors (e.g., R76 and R65) of its series connection of resistors and the M (e.g., 3) resistors (e.g., R71) which implement its auxiliary resistor all have the same width and length as one another.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that the same resistors having the same value may be formed of (1) a polysilicon or diffusion or other planar resistor and (2) may have the same width and length as one another; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form all resistors including R71 and R65 other than R58 and R59 having 2R has resistance R, according to Para. 50, in Fig. 3 of Trifonov using the notoriously well-known method of (1) forming resistors with a polysilicon or diffusion or other planar resistor and using the notoriously well-known method of (2) forming resistors having same values with the same width and length as one another because resistors all resistors including R71 and R65 other than R58 and R59 having 2R has resistance R, according to Para. 50 in Fig. 3 of Trifonov needs a specific implementation 
With respect to claims 13, 17, and 19, while Fig. 3 of Trifonov discloses reference voltage Vref, Trofonov fails to disclose that a voltage regulator provides Vref.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a voltage regulator may produce a reference voltage; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to produce reference voltage Vref in Fig. 3 of Trifonov using the notoriously well-known method of producing a reference voltage because the notoriously well-known method provides a stable reference voltage.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842